                                          Case 4:19-cv-01899-JSW Document 26 Filed 01/27/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     YCS INVESTMENTS, et al.,                          Case No. 19-cv-01899-JSW
                                                        Plaintiffs,
                                  10
                                                                                           ORDER GRANTING MOTION TO
                                                 v.                                        DISMISS
                                  11
                                         UNITED STATES FISH AND WILDLIFE                   Re: Dkt. No. 17
                                  12
Northern District of California




                                         SERVICE, et al.,
 United States District Court




                                  13                    Defendants.
                                  14

                                  15

                                  16
                                              Now before the Court is the motion to dismiss filed by Defendant United States Fish and
                                  17
                                       Wildlife Service (“the Service”) for lack of jurisdiction. The Service moves to dismiss the
                                  18
                                       complaint filed by Plaintiff YCS Investments (“YCS”) based upon alleged violations of the
                                  19
                                       Endangered Species Act (“ESA”) and the Administrative Procedures Act (“APA”). The Service
                                  20
                                       contends that YCS cannot establish the constitutional minimum for Article III standing.
                                  21
                                                                               BACKGROUND
                                  22
                                              According to the complaint in this matter, the Service adopted a habitat conservation plan
                                  23
                                       under section 10 of the ESA that requires acquisition and management of hundreds of acres of
                                  24
                                       land within the Young Ranch property, owned by YCS. (See Complaint ¶ 1.) YCS contends that
                                  25
                                       its preservation efforts and active management of the habitat at Young Ranch “is economically
                                  26
                                       feasible only if YCS has the opportunity to develop the 10 percent of the property that lacks such
                                  27
                                       habitat.” (Id.) The County of Santa Clara (“County”), however, has “made it clear that it will not
                                  28
                                            Case 4:19-cv-01899-JSW Document 26 Filed 01/27/20 Page 2 of 6




                                   1   allow even this limited development necessary to facilitate the plan’s conservation goals.” (Id.)

                                   2   On this basis, YCS contends that the Service “must reinitiate consultation under ESA section 7 to

                                   3   reconsider its approval of the [County’s] plan in light of the information showing that the plan’s

                                   4   conservation strategy cannot be fully implemented.” (Id.)

                                   5           In essence, YCS, a property management and development company, contends that it has

                                   6   been injured by the County’s refusal to allow them to develop 10 percent of their land based on

                                   7   the County’s plan implementing the Service’s preservation goals. YCS contends that the

                                   8   Service’s conduct and the County’s subsequent plan fail to protect the identified endangered

                                   9   species on the property, the Bay Checkerspot butterfly. Although YCS has sued the County

                                  10   multiple times in state court, the property development company sues the Service directly in this

                                  11   federal action. The Service moves to dismiss the suit pursuant to Federal Rule of Civil Procedure

                                  12   12(b)(1) on the basis that the Court lacks subject matter jurisdiction over YCS because the
Northern District of California
 United States District Court




                                  13   plaintiff lacks standing to invoke the Court’s authority.

                                  14           The Court will address additional facts as necessary in its analysis.

                                  15                                                ANALYSIS

                                  16   A.      Applicable Legal Standards.

                                  17           Standing is a “threshold question in every federal case, determining the power of the court

                                  18   to entertain the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Article III of the Constitution

                                  19   requires that a plaintiff have standing to assert claims in federal court. Lujan v. Defenders of

                                  20   Wildlife, 504 U.S. 555, 560 (1992). Challenges to Article III standing implicate a court’s subject

                                  21   matter jurisdiction and therefore are properly raised under Federal Rule of Civil Procedure

                                  22   12(b)(1). White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “Federal courts are courts of limited

                                  23   jurisdiction,” and “[i]t is to be presumed that a cause lies outside this limited jurisdiction” unless

                                  24   otherwise shown. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                  25           To establish standing, a plaintiff has the burden to demonstrate (i) that he suffered an

                                  26   injury-in-fact (ii) which resulted from the defendant’s conduct and (iii) that a favorable ruling

                                  27   would redress the injury. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (citations

                                  28   omitted). Where a defendant challenges plaintiff’s standing based on the allegations in the
                                                                                          2
                                            Case 4:19-cv-01899-JSW Document 26 Filed 01/27/20 Page 3 of 6




                                   1   complaint, the challenge is known as a facial challenge. Id. In a factual attack on subject matter

                                   2   jurisdiction, the party challenging standing disputes the truth of allegations that otherwise would

                                   3   invoke federal jurisdiction. Id. Once the moving party “converts” a motion to dismiss for lack of

                                   4   standing into a factual challenge by submitting evidence to the court, the party opposing the

                                   5   motion must furnish evidence necessary to “satisfy its burden of establishing subject matter

                                   6   jurisdiction.” Id. (quotations omitted).

                                   7   B.      Analysis.

                                   8           This matter must be dismissed under Federal Rule of Civil Procedure 12(b)(1) because

                                   9   YCS is unable to demonstrate that it suffered an injury-in-fact which resulted from the Service’s

                                  10   conduct and that a favorable ruling would redress the injury. See id. The complaint in this matter

                                  11   is clear regarding the factual predicate for the suit. The County is the proper party who allegedly

                                  12   caused YCS to suffer the consequence of not being able to develop a portion of its property for
Northern District of California
 United States District Court




                                  13   residences. The County was the party which disapproved of YCS’s proposed land development

                                  14   project because it was inconsistent with the County’s plan. The cause of YCS’s grievance is

                                  15   therefore the conduct of the County in failing to approve the development of the land intended to

                                  16   be used by YCS for residences. (See, e.g., Complaint ¶ 65 (“Long-term conservation and

                                  17   management of Young Ranch is not possible without the County’s approval of limited

                                  18   development on a small portion of the property.”).)

                                  19           The only injury claimed by YCS in this matter which is potentially affected by the

                                  20   Service’s, as opposed to the County’s, conduct was YCS’s alleged interest in the butterfly’s

                                  21   habitat. In the complaint, YCS alleges that it has undertaken “extensive, multi-year biological

                                  22   surveys, monitoring studies of the [butterfly] population, and . . . habitat on Young Ranch, and of

                                  23   other valuable resources found on the property, and has shared the results of those studies with the

                                  24   Service and other agencies to inform the development of the [County] Plan.” (Id. at ¶ 21.) YCS

                                  25   further alleges that the Service’s “arbitrary and capricious approval of the . . . Plan, and the

                                  26   Service’s failure to reinitiate consultation on the Plan, adversely affect YCS’s interest in the

                                  27   conservation of the [butterfly], its habitat, and other sensitive resources affected by the Plan.”

                                  28   (Id.) In re-framing its alleged injury to be its interest in the butterfly’s conservation and habitat,
                                                                                           3
                                           Case 4:19-cv-01899-JSW Document 26 Filed 01/27/20 Page 4 of 6




                                   1   YCS attempts to plead a cognizable injury resulting from the Service’s conduct. However, the

                                   2   Court finds that this ostensible injury is not fairly traceable to the challenged conduct by the

                                   3   Service, but rather is the direct result of a third party’s independent action. To the extent that YCS

                                   4   can legitimately claim injury to its conservation interests in the scientific research, education, and

                                   5   management of the butterfly’s habitat, it cannot demonstrate that the Service’s conduct had a

                                   6   negative impact on these interests. The Court finds that YCS has failed to establish an injury that

                                   7   it has suffered on behalf of the listed butterfly. The relevant showing for the purposes of injury

                                   8   sufficient to plead Article III standing “is not injury to the environment but injury to the plaintiff.”

                                   9   Friends of the Earth v. Laidlaw Environmental Services, 528 U.S. 167, 181 (2000). Even if YCS

                                  10   could demonstrate that the Service’s conduct was detrimental to the butterfly species, such a

                                  11   showing would not be sufficient to establish standing for YCS. YCS has not alleged that its

                                  12   conservation efforts have been injured in a concrete and particularized way. The only cognizable
Northern District of California
 United States District Court




                                  13   injury alleged in the complaint is harm to YCS’s corporate objective to be a profitable land

                                  14   development company.1

                                  15          Not only is YCS unable to plead an injury-in-fact, but it is similarly unable to demonstrate

                                  16   that any claimed injury was caused by the Service’s conduct. Even if the development company

                                  17   could allege facts sufficient to demonstrate that conservation of the butterfly and its habitat is

                                  18   germane to its corporate objective, the County’s denial of permission to build on 10 percent of its

                                  19   land does not logically lead to the conclusion that the Service caused injury to the conservation

                                  20   interests of YCS. YCS contends that the company cannot remain profitable without development

                                  21   of a portion of its protected lands. However, there is no conduct by the Service which harms the

                                  22   butterfly habitat or conservation. There is merely an argument that the for-profit property

                                  23   management company cannot maintain its profits without property development in contravention

                                  24
                                       1
                                  25      To the extent YCS attempts to argue that its injury is not its financial interest in developing the
                                       property, but rather that its injury should be based on organizational standing, there is no
                                  26   persuasive evidence or allegation that the Service’s conduct directly conflicts with YCS’s
                                       corporate mission. Rather, as demonstrated in its Articles of Incorporation, YCS’s interest is the
                                  27   for-profit development of the real estate investment it has made. YCS has not, and the Court is
                                       persuaded, cannot submit evidence that its purposed interest in protecting the endangered butterfly
                                  28   is germane to its organizational purpose (or that this purpose was frustrated by the Service’s
                                       conduct).
                                                                                          4
                                             Case 4:19-cv-01899-JSW Document 26 Filed 01/27/20 Page 5 of 6




                                   1   of the County’s plan to preserve the open lands for the native species’ habitat. There are no

                                   2   allegations and YCS makes no argument that the Service’s conduct caused specific injury to the

                                   3   company’s conservation interests. See Lujan, 504 U.S. at 560 n.1 (“By ‘particularized’ we mean

                                   4   that the injury must affect the plaintiff in a personal and individual way”). The Service’s conduct

                                   5   in approving the County’s Plan and its failure to reinitiate consultation does not have any

                                   6   discernable impact on YCS’s specified interests in the preservation of the butterfly and its habitat.

                                   7   YCS is unable to allege sufficient facts to establish that it was the conduct of the Service that had

                                   8   an adverse effect on the conservation priorities of the property development company. In fact, the

                                   9   conservation efforts made by YCS that it alleges in the complaint occurred after the conduct of the

                                  10   Service in approving the plan and subsequently not reinitiating its review.

                                  11            Lastly, YCS is unable to demonstrate how a favorable ruling by this Court would redress

                                  12   its alleged injury. “There is no redressability, and thus no standing, where . . . any prospective
Northern District of California
 United States District Court




                                  13   benefits depend on an independent actor who retains ‘broad and legitimate discretion the courts

                                  14   cannot presume ether to control or to predict.’” Glanton v. AdvancePSC Inc., 465 F.3d 1123,

                                  15   1125 (9th Cir. 2006) (quoting ASARCO Inc. v. Kadish, 480 U.S. 605, 615 (1989)). Here, even if

                                  16   the Court were to find there was a cognizable injury that was fairly traceable to the Service’s

                                  17   conduct, the County functions as an independent actor which retains discretion to regulate the

                                  18   planned uses of land in its jurisdiction. Regardless whether the Court compelled the Service to

                                  19   reinitiate consultation, the County would still be legally obligated to disapprove of the YCS’s

                                  20   proposed residential program under the County’s current Plan. (See Complaint ¶ 70 (“Under

                                  21   California and local law, the County may not lawfully approve a development plan that conflicts

                                  22   with its General Plan.”).) Even with a favorable outcome in this litigation, the County would still

                                  23   function as an independent actor with broad discretion to reject the development plans presented

                                  24   by YCS. If it is entitled to any remedy, YCS must seek such redress in its state law suit against

                                  25   the County, which is currently pending before the Santa Clara Superior Court (YCS Investments,

                                  26   Inc. v. The County of Santa Clara, Case No. 17CV311946).

                                  27   ///

                                  28   ///
                                                                                         5
                                          Case 4:19-cv-01899-JSW Document 26 Filed 01/27/20 Page 6 of 6




                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Service’s motion to dismiss pursuant to Federal Rule of

                                   3   Civil Procedure 12(b)(1) for lack of subject matter jurisdiction is GRANTED. The Court shall

                                   4   issue a separate judgment and the Clerk is instructed to close the matter.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 24, 2020

                                   8                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
